DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022 has been entered.
Claim Objections
Claim 5 is objected to because of the following informalities: In claim 5 on line 2 the word “is” is misspelled as “(is”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,5,6,8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Platt in U.S. Patent No. 4,713,919 in view of Okamoto et al. in U.S. Patent Application Publication No. 2018/0068691. Platt discloses laser welding a T-shaped ceiling grid with a laser weld (element 33, see column 2, lines 33-44) that is considered to be longitudinal and straight. Regarding claim 8, Platt (919) discloses having a bulb (element 52, see column 2, line 51). Platt does not disclose having two welding operations. Okamoto et al. teaches as shown in figures 7 and 11 two different welding operations with a second operation using a lower power level (P2, see figure 11), so that the second welded portion (50b) has a second width less than a first width of the welded beads of the first welded portion (50a, see paragraph 46) and that different welding portions are along linear sections (see figure 1). It would have been obvious to adapt Platt in view of Okamoto et al. to provide this so that the width of the weld beads of the second sections are less than the width of the weld beads of the first sections. Regarding claim 5, the length of the weld seams would be a matter of engineering expediency, depending upon the desired .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Platt(919) in view of Okamoto et al. as applied to claim 1 above, and further in view of Platt in U.S. Patent Application Publication No. 2007/0277468. Platt teaches spot welds (element 40, see paragraph 34) that are considered to be “point welds” to make the seam. It would have been obvious to adapt Platt (919) in view of Okamoto et al. and Platt (468) to provide this as a known technique to make the seam.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Platt(919) in view of Okamoto et al. as applied to claim 1 above, and further in view of Ramsayer et al. in U.S. Patent Application Publication No. 2010/0282722. Ramsayer et al. teach laser welding with a beam moved at a speed of 60 m/min (see paragraph 24) that is within the recited range of claim 7 of 20-120 m/min. It would have been obvious to adapt Platt (919) in view of Okamoto et al. and Ramsayer et al. to provide this to more quickly weld during the first section.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Platt(919) in view of Okamoto et al. as applied to claim 1 above, and further in view of Lehane, Jr. et al. in U.S. Patent No. 7,516,585. Lehane, Jr. et al. teach using roll-forming techniques to form a grid-tee (see column 2, lines 22-26). It would have been obvious to adapt Platt in view of Okamoto et al. and Lehane, Jr. et al. to provide this as a known technique yielding predictable results (creation of a grid-tee).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Platt(919) in view of Okamoto et al. as applied to claim 1 above, and further in view of Tofts in U.S. Patent No. 5,896,724. Tofts teaches using a steel with a thickness of 0.55 mm (see column 2, lines 36-39) that can be roll formed for making a structural element. It would have been obvious to adapt Platt in view of Okamoto et al. and Tofts to provide this as a matter of engineering expediency depending upon the ceiling being supported.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Platt(919) in view of Okamoto et al. as applied to claim 1 above, and further in view of Kupec et al. in U.S. Patent Application Publication No. 2007/0175152. Kupec et al. (152) teach forming a bulb and a T-shape via lower oppositely extending flanges (see paragraph 2, lines 3-7). It would have been obvious to adapt Platt(919) in view of Okamoto et al. and Kupec et al. to provide this to form the bulb and the T-shape using well known techniques yielding predictable results (creation of a grid-tee and a bulb).
Response to Arguments
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive. Platt in U.S. Patent No. 4,713,919 discloses a straight weld (element 33) that extends along the T-joint.  Okamoto et al. in U.S. Patent Application Publication No. 2018/0068691 discloses in figures 1,10 and 12 different weld portions (50a, 50b, 50a) formed by different welding conditions (50b by pulse laser welding and 50a by continuous laser output) along linear segments of the weld and not just different wed.  In the area where less laser energy is applied (pulse energy) the weld is narrower.  As shown in figure 7 the welding conditions can be performed alternately as shown by elements ST5-ST9 in the flowchart.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761